Citation Nr: 0917750	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury, to include herniated discs at C5-6 and 
C6-7 with bone spurs and foraminal narrowing of C5-6 status 
post-fusion.

2.  Entitlement to service connection for residuals of a 
lumbar spine injury, to include herniated discs at L3-4, L4-5 
and L5-S1, with foraminal narrowing at S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to January 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In June 2008, the Veteran was provided a Videoconference 
Board hearing before the undersigned Acting Veterans Law 
Judge, who was designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case. 38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  A 
transcript of the testimony offered at this hearing has been 
associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records document injuries to 
his cervical and lumbar spine, as well as related complaints 
of pain.  A January 1974 service treatment record documents 
that the Veteran sought treatment for low back pain after he 
was struck in the lower spine area by a filing/storage 
cabinet.  Rigidity was noted in the low back, as was a 
contusion in the right kidney area.  An April 1976 service 
treatment record documents a complaint of low back pain when 
lifting heavy objects.  A low back strain was assessed.  A 
July 1976 treatment note shows an assessment of sciatica 
versus joint inflammation, related to a complaint of left hip 
pain.  A June 1984 record of emergency care and treatment 
documents a history of a motor vehicle accident and a 
complaint of mild headache and stiff neck.  A mild neck 
strain was assessed,.  X-rays, however, showed a normal 
cervical spine.  A June 1984 treatment note reveals a 
complaint of pain in the cervical area of the neck with 
stiffness and refers to the April 1984 motor vehicle 
accident.  A muscle strain was assessed. An August 1986 note 
contains an assessment of sciatica, rule out, resolving, in 
connection with a complaint of hip pain.  The Veteran's 
separation examination report, dated in November 1992, notes 
a normal spine at discharge.  On his separation report of 
medical history, also dated in November 1992, the Veteran 
acknowledged having swollen and painful joints, but this was 
in reference to the knees.  

Of record are numerous private medical treatment records 
pertaining to the Veteran's cervical and lumbar spine 
disorders.  A May 2002 letter authored by S.J., M.D. 
documents complaints of buttock and left leg pain for almost 
20 years, which had recently worsened, and an impression of 
degenerative changes in the lower discs and possible facet 
syndrome.  An October 2003 lumbar myelogram report from Dr. 
S.J. reveals a clinical history of lumbar radiculopathy of 
the left leg and diagnosis of mild posterior disc bulging at 
L4-5.  A November 2003 examination report from W.D.S., M.D. 
documents a complaint of back pain since the 1980s stemming 
from an incident where the Veteran had a roll and fall 
twisting his back while working on a ship.  A May 2004 letter 
from L.L.H., M.D. notes an initial back injury in service 
when the Veteran's ship rolled and "he hit the filing 
cabinets."  A November 2004 letter, also from Dr. L.L.H., 
documents complaint of low back pain since "an incident 30 
years ago."  A July 2005 procedure note from J.Y., M.D. 
notes a reported 24 year history of low back pain secondary 
to lumbar facet arthropathy and post-laminectomy syndrome.  A 
November 2005 history of physical from J.S.G., M.D. documents 
a complaint of vague neck pain for 30 years and a diagnosis 
of herniated nucleus pulposis at C5-6 and C6-7.  An October 
2006 consultation report from J.S.T., M.D. notes that in 
October 1982 the Veteran suddenly experienced pain in the low 
back, left thigh, left calf and right leg, as well as 
tingling in the feet with some tightness.

At his Board hearing, the Veteran testified that he had 
injured his low back and neck in service when his ship rolled 
and he was pinned beneath filing cabinets in January 1974.  
He explained that he had pain in his low back and neck ever 
since service, but that he had not sought medical treatment 
until many years following his discharge because of financial 
difficulties and lack of adequate insurance.  He stated that 
until he sought medical treatment following his discharge, he 
used over-the-counter medications to treat his pain. 


The Veteran has not been afforded a VA examination in 
furtherance of substantiating his claims.  The evidence is 
insufficient to decide the claims on appeal, but indicates 
that the Veteran's lumbar and cervical spine disabilities may 
be attributable to in-service injuries.  Notably, the 
Veteran's testimony regarding continuing pain in his low back 
and neck since service suggests that his currently diagnosed 
disabilities of the lumbar and cervical spine may be 
attributable to the history of in-service injury summarized 
above.  Accordingly, the Board finds that an examination is 
necessary to decide the claims on appeal. 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA medical examination to 
address the etiology of any diagnosed 
lumbar and cervical spine disabilities.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.

Based upon an expressed review of the 
claims folder, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any diagnosed lumbar and/or 
cervical spine disability are attributable 
to service, particularly to the history of 
in-service injuries noted above.  All 
opinions expressed by the examiner should 
be accompanied by a complete rationale.  
If the examiner determines that the 
requested opinion cannot be provided 
without resort to mere speculation that he 
or she must discuss why an opinion is not 
possible.

2.  Then, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case.  Allow 
the appropriate period for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

